                                                 Case 19-17921-mkn      Doc 47   Entered 12/23/19 15:16:57    Page 1 of 4


                                            1

                                            2

                                            3

                                            4

                                            5Entered on Docket
                                       December 23, 2019
                                   ___________________________________________________________________
                                            6

                                            7   LARSON ZIRZOW KAPLAN & COTTNER              MCDONALD HOPKINS LLC
                                                ZACHARIAH LARSON, ESQ.                      SCOTT N. OPINCAR (Ohio Bar # 0064027)
                                            8   Nevada Bar No. 7787                         Pro Hac Vice Pending
                                            9   E-mail: zlarson@lzkclaw.com                 E-mail: sopincar@mcdonaldhopkins.com
                                                MATTHEW C. ZIRZOW, ESQ.                     MICHAEL J. KACZKA (Ohio Bar # 0076548)
                                           10   Nevada Bar No. 7222                         Pro Hac Vice Pending
                                                E-mail: mzirzow@lzkclaw.com                 Email: mkaczka@mcdonaldhopkins.com
                                           11   850 E. Bonneville Ave.                      MARIA G. CARR (Ohio Bar# 0092412)
                                                Las Vegas, Nevada 89101                     Pro Hac Vice Pending
LARSON ZIRZOW KAPLAN & COTTNER




                                           12
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                Tel: (702) 382-1170                         Email: mcarr@mcdonaldhopkins.com
                                           13   Fax: (702) 382-1169                         600 Superior Avenue, East, Suite 2100
                                                                                            Cleveland, Ohio 44114-2653
         Las Vegas, Nevada 89101
           850 E. Bonneville Ave.




                                           14   Proposed Attorneys for Debtors              Tel: (216) 348-5400
                                                                                            Fax: (216) 348-5474
                                           15

                                           16                                               Proposed Attorneys for Debtors

                                           17
                                                                       UNITED STATES BANKRUPTCY COURT
                                           18                                 DISTRICT OF NEVADA
                                           19   In re:                                      Case No. 19-17921-mkn
                                           20   GENERATION NEXT FRANCHISE                   Chapter 11 (Lead Case)
                                                BRANDS, INC.,                               (Jointly Administered)
                                           21       Affects this Debtor.
                                                In re:                                      Case No. 19-17922-mkn
                                           22   REIS & IRVY’S INC.,                         Chapter 11
                                           23       Affects this Debtor.
                                                In re:                                      Case No. 19-17923-mkn
                                           24   PRINT MATES, INC.,                          Chapter 11
                                                    Affects this Debtor.
                                           25   In re:                                      Case No. 19-17924-mkn
                                           26   19 DEGREES, INC.,                           Chapter 11
                                                    Affects this Debtor.
                                           27                                               Date: December 20, 2019
                                                                                            Time: 11:00 a.m.
                                           28
                                                Case 19-17921-mkn                Doc 47       Entered 12/23/19 15:16:57             Page 2 of 4


                                                                ORDER DIRECTING JOINT ADMINISTRATION OF DEBTORS’
                                            1                   CHAPTER 11 CASES PURSUANT TO FED. R. BANKR. P. 1015(b)
                                            2
                                            2              Generation Next Franchise Brand, Inc., a Nevada corporation, Reis & Irvy’s, Inc., a
                                            3
                                            3   Nevada corporation, Print Mates, Inc., a Nevada corporation, and 19 Degrees, Inc., a Nevada
                                            4
                                            4   corporation (collectively, the “Debtors”), as debtors and debtors in possession, having filed their
                                            5
                                            5   Motion for Order Directing Joint Administration of the Debtors’ Chapter 11 Cases Pursuant to
                                            6
                                            6   Federal Rule of Bankruptcy Procedure 1015(b) (the “Motion”) [ECF No. 16]1; the Court having
                                            7
                                            7   reviewed and considered the Motion; the Court finding that: (a) the Court has jurisdiction over
                                            8
                                            8   this matter pursuant to 28 U.S.C. §§ 1334 and 157; (b) the Debtors are “affiliates” within the
                                            9
                                            9   meaning of 11 U.S.C. § 101(2); (c) the joint administration of the Debtors’ cases is appropriate
                                           10
                                           10   pursuant to Fed. R. Bankr. P. 1015(b); and (d) service and notice of the Motion was sufficient
                                           11
                                           11   under the circumstances; and the Court being fully advised in the premises and having
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12   determined that the legal and factual bases set forth in the Motion establish just cause for the
                                           13
                                           13   relief granted herein;
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14              IT IS HEREBY ORDERED THAT:
                                           15
                                           15              1.       The Motion is GRANTED, retroactive to the Petition Date.
                                           16
                                           16              2.       The above-captioned chapter 11 cases are hereby consolidated for procedural
                                           17
                                           17   purposes only and shall be jointly administered by this Court. For the avoidance of doubt, the
                                           18
                                           18   Debtors and their estates are not being substantively consolidated, each of the Debtors shall file
                                           19
                                           19   their own monthly operating report, and separate claims registers shall be maintained for each of
                                           20
                                           20   the Debtors.
                                           21
                                           21              3.       Nothing contained in this Order shall be deemed or construed as directing or
                                           22
                                           22   otherwise effecting a substantive consolidation of the above-captioned chapter 11 cases, and this
                                           23
                                           23   Order shall be without prejudice to the rights of any party in interest to seek entry of an order
                                           24
                                           24   substantively consolidating the respective cases and their estates.
                                           25
                                           25
                                           26
                                           26
                                           27
                                           27
                                           28   1
                                                    Capitalized terms not defined herein are given the meaning assigned to them in the Motion.
                                           28


                                                                                                           2
                                                Case 19-17921-mkn         Doc 47     Entered 12/23/19 15:16:57        Page 3 of 4



                                            1          4.      The caption of the Debtors’ chapter 11 cases shall read as follows:
                                            2
                                            2                            UNITED STATES BANKRUPTCY COURT
                                            3
                                            3                                   DISTRICT OF NEVADA
                                            4
                                            4    In re:                                              Case No. 19-17921-mkn
                                            5    GENERATION NEXT FRANCHISE                           Chapter 11 (Lead Case)
                                            5    BRANDS, INC.,                                       (Jointly Administered)
                                            6
                                            6        Affects this Debtor.
                                            7    In re:                                              Case No. 19-17922-mkn
                                            7    REIS & IRVY’S INC.,                                 Chapter 11
                                            8        Affects this Debtor.
                                            8    In re:                                              Case No. 19-17923-mkn
                                            9
                                            9    PRINT MATES, INC.,                                  Chapter 11
                                           10        Affects this Debtor.
                                           10    In re:                                              Case No. 19-17924-mkn
                                           11    19 DEGREES, INC.,                                   Chapter 11
                                           11        Affects this Debtor.
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12
                                           13
                                           13          5.      A docket entry shall be made in each of Debtors’ cases substantially as follows:
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14   “An order has been entered in this case directing the joint administration of the chapter 11 cases
                                           15
                                           15   listed below. The docket in case no. 19-17921-mkn should be consulted for all matters affecting
                                           16
                                           16   this case from December 15, 2019 onward.             The following chapter 11 cases are jointly
                                           17
                                           17   administered pursuant to this joint administration order: In re Reis & Irvy’s, Inc. (Case No. 19-
                                           18
                                           18   17922-mkn), In re Print Mates, Inc. (Case No. 19-17923-mkn), and In re 19 Degrees, Inc. (Case
                                           19
                                           19   No. 19-17924-mkn)”
                                           20
                                           20          6.      The dates set forth in the Notice of Chapter 11 Bankruptcy Case, Meeting of
                                           21
                                           21   Creditors, & Deadlines filed in Case No. 19-17921-mkn shall apply to all Debtors in these cases.
                                           22
                                           22   The 341(a) first meeting of creditors for all Debtors in these cases shall be January 23, 2020 at
                                           23
                                           23   9:00 a.m. The general unsecured claims bar date for all Debtors in these cases shall be April 22,
                                           24
                                           24   2020, and the governmental claims bar dates for all Debtors in these cases shall be June 12, 2020.
                                           25
                                           25          7.      This Court shall retain jurisdiction to hear and determine all matters arising from
                                           26
                                           26   or related to the implementation, interpretation, or enforcement of this Order.
                                           27
                                           27          IT IS SO ORDERED.
                                           28
                                           28


                                                                                                 3
                                                Case 19-17921-mkn          Doc 47     Entered 12/23/19 15:16:57         Page 4 of 4


                                                PREPARED AND SUBMITTED BY:                            APPROVED / DISAPPROVED:
                                            1
                                            2
                                            2   By: /s/ Matthew C. Zirzow                             By:     /s/ Candace C. Carlyon
                                            3   LARSON ZIRZOW KAPLAN & COTTNER                        CARLYON CICA CHTD.
                                            3   ZACHARIAH LARSON, ESQ.                                CANDACE C. CARLYON, ESQ.
                                            4   MATTHEW C. ZIRZOW, ESQ.                               Nevada Bar No. 2666
                                            4   850 E. Bonneville Ave.                                Email: ccarlyon@carlyoncica.com
                                            5
                                            5   Las Vegas, Nevada 89101                               DAWN M. CICA, ESQ.
                                            6                                                         Nevada Bar No. 4565
                                                -and-
                                            6                                                         Email: dcica@carlyoncica.com
                                            7   MCDONALD HOPKINS LLC                                  265 E. Warm Springs Rd., Suite 107
                                            7   SCOTT N. OPINCAR (Ohio Bar # 0064027)                 Las Vegas, Nevada 89119
                                            8   Pro Hac Vice Pending                                  Tel: (702) 685-4444
                                            8   MICHAEL J. KACZKA (Ohio Bar # 0076548)
                                            9                                                         Fax: (725) 220 4360
                                            9   Pro Hac Vice Pending
                                           10   600 Superior Avenue, East, Suite 2100                 Attorneys for Genext Loan, LLC
                                           10   Cleveland, Ohio 44114-2653
                                           11
                                           11   Proposed Attorneys for Debtors
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12
                                           13
                                           13   APPROVED / DISAPPROVED:
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14   By: /s/ Edward M. McDonald, Jr.
                                           15
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                           15
                                           16   300 Las Vegas Blvd. South, Suite 4300
                                           16   Las Vegas, Nevada 89101
                                           17
                                           17                                      LR 9021 CERTIFICATION
                                           18
                                           18          In accordance with LR 9021, counsel submitting this document certifies that the order
                                           19
                                           19   accurately reflects the court’s ruling and that (check one):
                                           20
                                           20                  The court has waived the requirement of approval under LR 9021(b)(1).
                                           21
                                           21                  No party appeared at the hearing or filed an objection to the motion.
                                           22
                                           22
                                           23                 I have delivered a copy of this proposed order to all counsel who appeared at the
                                           23   hearing, any unrepresented parties who appeared at the hearing, and each has approved or
                                           24   disapproved the order, or failed to respond, as indicated above.
                                           24
                                           25
                                                                I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
                                           25
                                           26   order with the motion pursuant to LR 9014(g), and that no party has objected to the form or
                                           26   content of the order.
                                           27                                                     ###
                                           27
                                           28
                                           28


                                                                                                  4
